NONPRECEDENTIAL DISPOSITION 
                    To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

                    United States Court of Appeals
                                                       For the Seventh Circuit 
                                                       Chicago, Illinois 60604 
                                                                    
                                                      Argued February 27, 2019 
                                                      Decided March 4, 2019 
                                                                    
                                                                Before 
 
                                                    DIANE P. WOOD, Chief Judge 
 
                                                    WILLIAM J. BAUER, Circuit Judge 
 
                                                    ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 18‐1671 
 
ARENDOVICH INVESTMENTS, INC.,                                         Appeal from the United States District 
            Plaintiff‐Appellant,                                      Court for the Northern District of Illinois, 
                                                                      Eastern Division. 
            v.                                                         
                                                                      No. 15 C 4978 
NNR GLOBAL LOGISTICS, INC.,                                            
            Defendant‐Appellee.                                       Charles P. Kocoras, 
                                                                            Judge. 
 
                                                             O R D E R 

       Arendovich Investments sued NNR Global Logistics for improperly shipping a 
container of copper from China to the United States. The district court granted 
judgment in favor of Arendovich but limited its recovery to statutory damages under 
the Carriage of Goods by Sea Act. Rather than file a notice of appeal, Arendovich filed 
an untimely post‐judgment motion for relief, which the court denied. Because 
Arendovich did not meet its burden to warrant post‐judgment relief, we affirm the 
judgment of the district court. 
        
No. 18‐1671                                                                           Page  2 
 
        Arendovich, an Illinois corporation located in Decatur, paid $98,600 to Dalian 
Ding Ding Import Export Corporation, a Chinese business, for copper that it intended 
to resell to a third party for $135,285. Arendovich then contracted with NNR, also an 
Illinois corporation, to be its logistical broker, and granted NNR a customs power of 
attorney. Under the contract, NNR was supposed to “arrange for the safe carriage by 
others of the copper from China to the office of the plaintiff … and to provide for 
insurance against all losses of the plaintiff.” 
          
        Xenon Arendovich, an agent of Arendovich Investments, traveled to China and 
observed the copper being loaded into a container for transport to a load port in Tianjin. 
Once the copper was loaded into the container, the container door was sealed. The 
container did not ship to the sea port until nearly two weeks later, at which time NNR 
accepted the container. Upon acceptance, NNR issued a bill of lading. The container 
was then transported by ship to Canada, by rail to Harvey, Illinois, and finally by truck 
to Decatur. When the container arrived at Decatur, however, Xenon noticed that the seal 
on the container was different from what he recalled seeing in China. The container had 
been opened, and instead of copper it contained cement bricks.   
         
        Arendovich then sued NNR in state court for breach of contract for failing to ship 
the copper and failing to obtain insurance. The case was removed to federal court 
pursuant to 49 U.S.C. § 14706(d) and 28 U.S.C. § 1441(a), (c).   
          
        NNR moved for summary judgment, arguing that the action could be brought 
only under the Carriage of Goods by Sea Act, 46 U.S.C. § 30701 (“COGSA”), which 
applies to “[e]very bill of lading or similar document of title which is evidence of a 
contract for the carriage of goods by sea to or from ports of the United States.” The 
COGSA governed Arendovich’s claims, NNR contended, because it had issued a bill of 
lading that indicated that the copper was to be transported by sea. But Arendovich 
failed to establish a prima facie case of liability under the Act because it could not show 
that the copper remained in the container between the time that the container had been 
sealed and when NNR received it at the sea port. But even if Arendovich could 
establish NNR’s liability, NNR continued, Arendovich’s recovery would be capped at 
$8000 because the COGSA limits a carrier’s liability to $500 per package. 46 U.S.C. 
§ 30701, Sec. 4(5). Arendovich had contracted with NNR to ship sixteen “packages” of 
copper. 
         
No. 18‐1671                                                                          Page  3 
 
        Arendovich opposed NNR’s motion for summary judgment, arguing that the 
COGSA did not govern this case. The Act applied only to carriers, Arendovich urged, 
and NNR acted merely as a broker; it did not physically carry or ship the cargo itself. 
          
        The court entered judgment in favor of Arendovich, but it was a Pyrrhic victory. 
Although the court found that Arendovich had “successfully stated a claim under 
COGSA” (as reflected by the bill of lading that the company had entered into with 
NNR), the COGSA limited NNR’s liability to $8000. The court entered judgment for 
Arendovich in that amount.     
         
        Arendovich did not immediately appeal and instead, thirty days later, filed a 
motion for the court to reconsider its summary judgment order. Arendovich asserted 
that the court “applied an incorrect standard of law or misapprehended the contents of 
the record.” The COGSA did not apply, Arendovich maintained, because NNR was just 
a broker and not a “shipper.” But even if the COGSA applied, Arendovich continued, 
the damages should not be limited to $500 per package because NNR breached its duty 
to declare the value of the copper shipment. Finally, Arendovich argued that NNR 
failed to obtain insurance for the copper shipment, as called for in their agreement.   
         
        In response, NNR argued that a motion to reconsider did not exist under the 
Federal Rules of Civil Procedure, and that any motion under Federal Rule of Civil 
Procedure 59(e) was untimely because Arendovich filed it more than 28 days after the 
entry of judgment. See FED. R. CIV. P. 59(e).   
         
        The district court denied Arendovich’s motion, finding that it had not met its 
burden of establishing that post‐judgment relief was warranted. The court agreed with 
NNR that Arendovich’s motion, which appeared to seek relief under Rule 59(e), was 
filed too late. But if the motion were treated as arising under Rule 60(b), it must be 
denied because it did not allege that the summary judgment order was entered as a 
result of excusable neglect, nor did it identify newly discovered evidence that was not 
available at an earlier stage in the litigation.   
         
        Arendovich appealed. But because it filed its appeal more than thirty days after 
summary judgment, see FED. R. APP. P. 4(a)(1), this court limited the appeal to review of 
the denial of Arendovich’s Rule 60(b) motion. 
                               
No. 18‐1671                                                                             Page  4 
 
        Arendovich argues that the district court abused its discretion by not awarding 
post‐judgment relief under Rule 60. We disagree. Contrary to Arendovich’s contention, 
Rule 60(b)(1) examines excusable neglect that led to the judgment; not excusable neglect 
that occurred after the judgment. See, e.g., Lowe v. McGraw‐Hill Cos., 361 F.3d 335, 341–43 
(7th Cir. 2004). Rule 60(b)(2) allows for relief in the case of newly discovered evidence, 
but Arendovich does not even hint that it is entitled to relief on this basis. Nor did 
Arendovich’s motion specify that it deserved relief from judgment under Rule 60(b)(6) 
because of extraordinary circumstances. The district court appropriately denied 
Arendovich any post‐judgment relief.     
         
        To the extent Arendovich asserts that the district court applied an incorrect 
standard of law or misapprehended the record, such an argument may be suitable for 
direct appeal, but is not so in a Rule 60(b) motion. “Rule 60 relief is limited to 
extraordinary situations where a judgment is the inadvertent product of special 
circumstances and not merely the erroneous application of law.” Kennedy v. Schneider 
Elec., 893 F.3d 414, 419 (7th Cir. 2018) (citation and internal quotations omitted).   
         
        Arendovich finally argues that the district court erred in denying its request to 
respond to NNR’s argument that the post‐judgment motion was untimely. This 
argument is frivolous. Rule 59(e) requires that “a motion to alter or amend a judgment 
… be filed no later than 28 days after the entry of the judgment.” That 28‐day deadline 
may not be extended. FED. R. CIV. P. 6(b)(2); Banks v. Chi. Bd. of Educ., 750 F.3d 663, 666 
(7th Cir. 2014).   
         
                                                                                  AFFIRMED